Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.157 Filed 04/12/21 Page 1 of 29




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DETROIT VS EVERYBODY, LLC,

          Plaintiff,                           Civil Action No. 2:21-CV-10798
                                               Honorable
vs.

GOTHAM CITY ONLINE, LLC and
JONATHAN GARRISS,

               Defendants.

HERTZ SCHRAM PC
Attorneys for Plaintiff
Howard Hertz (P26653)
Joseph A. Bellanca (P71649)
Matthew J. Turchyn (P76482)
Michael Fluhler (P79692)
1760 S. Telegraph Road, Suite 300
Bloomfield Hills, MI 48302
(248) 335-5000
hhertz@hertzschram.com
jbellanca@hertzschram.com
mturchyn@hertzschram.com
mfluhler@hertzschram.com

                             COMPLAINT AND JURY DEMAND

           Plaintiff, Detroit Vs Everybody, LLC states the following for its Complaint

against Defendants, Gotham City Online, LLC and Jonathan Garriss:




{H0827418.2}
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.158 Filed 04/12/21 Page 2 of 29




                               THE PARTIES AND JURISDICTION

               1.   Plaintiff, Detroit Vs Everybody, LLC (hereinafter “DVE”), is a

Michigan limited liability company with its principal place of business located in

Detroit, Michigan.

               2.   Defendant Gotham City Online, LLC (hereinafter “Gotham City”) is a

Texas limited liability company with its principal place of business located in

Austin, Texas.

               3.   Defendant Jonathan Garriss (hereinafter “Garriss”) is an individual

who, upon information and belief, resides in or near Austin, Texas.

               4.   Defendant Gotham City maintains extensive contacts in Michigan and

in this District because Gotham City conducts business and actively markets,

advertises, promotes, sells, and distributes its goods throughout the State of

Michigan and this District.

               5.   Defendant Garriss maintains extensive contacts in Michigan and in this

District because he conducts business and actively markets, advertises, promotes the

sale of, sells, and distributes Gotham City’s goods to individual consumers and

third-party retailers throughout the State of Michigan and this District.

               6.   Counts I and II of this Action arise under the Lanham Act of 1946, as

amended, 15 U.S.C. § 1501 et seq. This Court has jurisdiction over these causes of

action under 15 U.S.C. § 1121, 28 U.S.C. §1331, and 28 U.S.C. §1338.



{H0827418.2}                                      2
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.159 Filed 04/12/21 Page 3 of 29




               7.    Count III of this action arises under the Declaratory Judgment Act, 28

U.S.C. § 2201 et seq. This Court has jurisdiction over this cause of action under 28

U.S.C. §1331.

               8.    Counts IV, V, VI, VII, and VIII of this Action arise under state

common and statutory law. This Court has jurisdiction over these claims under 28

U.S.C. §1338(b) in that these claims are joined with substantially related claims

brought under the federal trademark laws of the United States (15 U.S.C. §1501 et.

seq.). This Court also has supplemental jurisdiction over the state law claims under

28 U.S.C. §1367 as the federal and state claims are based on the same facts and

because judicial economy, convenience and fairness to the parties will result if the

Court assumes and exercises jurisdiction over the state law claims.

               9.    Each and all of Defendants’ acts alleged herein have occurred in

and/or been directed to, and have caused damage within Michigan and this District,

as described below.

                                      FACTUAL BACKGROUND

A.         DVE and Its Trademarks

               10.   DVE is the sole and exclusive owner of the trademark VS

EVERYBODY®, which it has continuously used in interstate commerce in

connection with wearable garments and clothing, namely, shirts and other




{H0827418.2}                                       3
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.160 Filed 04/12/21 Page 4 of 29




International Class 25 goods since at least as early as July 26, 2012, as the same is

contained in U.S. Registration No. 4,453,704.

               11.   DVE is the sole and exclusive owner of the trademark VS

EVERYBODY®, which it has continuously used in interstate commerce in

connection with clothing, namely, t shirts, sweatshirts, long sleeve t shirts,

snapback hats, bucket hats, winter hats, caps, jackets, and other International Class

25 goods since at least as early as July 26, 2012, as the same is contained in U.S.

Registration No. 5,425,760.

               12.   DVE is the sole and exclusive owner of the trademark DETROIT VS

EVERYBODY®, which it has continuously used in interstate commerce in

connection with shirts and other International Class 25 goods since at least as early

as July 26, 2012, as the same is contained in U.S. Registration No. 4,453,491.

               13.   DVE is the sole and exclusive owner of the trademark EVERYBODY

VS®, which it has continuously used in interstate commerce in connection with

shirts and other International Class 25 goods since at least as early as March 1,

2015, as the same is contained in U.S. Registration No. 4,831,056.

               14.   In addition to its United States Trademark Registrations, DVE is the

sole and exclusive owner of VS EVERYBODY, which it has continuously used in

the State of Michigan in connection with clothing at least as early as July 26, 2012,

as the same is contained in Michigan Trademark Registration No. 802141738.



{H0827418.2}                                       4
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.161 Filed 04/12/21 Page 5 of 29




               15.   In addition to its United States Trademark Registrations, DVE is the

sole and exclusive owner of DETROIT VS EVERYBODY which it has

continuously used in the State of Michigan in connection with clothing at least as

early as July 26, 2012, as the same is contained in Michigan Trademark

Registration No. 802141739.

               16.   VS     EVERYBODY®,          DETROIT        VS     EVERYBODY®,

EVERYBODY VS®, and the United States and State of Michigan registrations

thereof are collectively referred to herein as the “VE Marks.”

               17.   The International Class 25 goods provided in connection with which

the VE Marks are used are collectively referred to herein as the “VE Goods.”

               18.   The VE Marks are and were duly and lawfully registered and are

currently registered on the Principal Register of the United States Patent and

Trademark Office, copies of the Certificates of Registration for which are attached

hereto as Exhibit A.

               19.   Copies of the Certificates of Registration for the State of Michigan

Trademark Registrations for the VE Marks are attached hereto as Exhibit B.

               20.   The VE Marks symbolize DVE’s business and goodwill and are

intangible assets of substantial commercial value.

               21.   The VE Marks have been extensively promoted by DVE to customers,

potential customers, consumers, sports fans, music and entertainment fans, artists,



{H0827418.2}                                       5
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.162 Filed 04/12/21 Page 6 of 29




musicians, record labels, publicists, actors, athletes, entertainment management

companies, and film and television studios through various forms of national

media, including television, print, and the Internet.

               22.   The VE Marks have been exclusively licensed by iconic clothing

brands, internationally distributed major record labels, record-setting athletes,

platinum-selling recording and performing artists, automotive manufacturers, the

NCAA, professional sports teams, and other third parties.

               23.   The VE Marks are embodied on the VE Goods and hangtags attached

thereto and have been distributed nationally and internationally through DVE’s

brick and mortar stores, via DVE’s websites, www.DetroitvsEverybody.com and

www.VsEverybody.com (the “DVE Websites”), and license agreements with third

parties.

               24.   The VE Marks and VE Goods have been promoted, marketed, and

advertised, through myriad of endeavors and media outlets including, but not

limited to, ESPN, The Colbert Report, American Idol, Nickelodeon, Detroit Free

Press, Fanatics, Metro Times, and through public and intentional use of products

bearing the VE Marks by internationally-known celebrities including, without

limitation, Eminem, NAS, Big Sean, Keith Urban, Logic, Cardi B, Tony Harrison,

Young Jeezy, Jalen Rose, Dej Loaf, Danny Brown, and others.




{H0827418.2}                                    6
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.163 Filed 04/12/21 Page 7 of 29




               25.   As a result of DVE’s extensive national and international use and

promotion of the VE Marks and VE Goods, DVE solely and exclusively owns

European Union Registration No. EU 015619299 for VS EVERYBODY as used in

connection with International Class 25 goods of clothing and apparel throughout

the European Union and United Kingdom, the certificate of registration for which

was granted on October 27, 2016. The European Union Registration is attached

hereto as Exhibit C.

               26.   The VE Marks distinguish DVE as the source of its goods including,

without limitation, the VE Goods, are inherently distinctive, and have further

become distinctive through the acquisition of secondary meaning.

               27.   As a result of the distinctive nature of the VE Marks and DVE’s

extensive national and international promotion and distribution of the same, the VE

Marks and VE Goods have become associated with DVE in the minds of the public

and further in the sports, entertainment, and fashion industries.

               28.   As a result of such continuous and exclusive use, advertising, and

promotion of the VE Goods and VE Marks by DVE, its authorized distributors,

licensees, fans, and followers throughout the United States and the rest of the

world, the VE Marks and VE Goods enjoy worldwide recognition and well-known

reputations, and are recognized by the public as emanating from DVE.




{H0827418.2}                                      7
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.164 Filed 04/12/21 Page 8 of 29




               29.   The VE Marks are well-known and established marks and represent

property of great value and goodwill to DVE.

B.         Defendants’ Infringing Activities

               30.   Upon information and belief, Defendant Garriss is the sole member of

Defendant Gotham City.

               31.   Upon information and belief, Defendants own and control the website

contained at the URL www.gothamcityonline.com.

               32.   Upon information and belief, Defendants own and control the website

contained at the URL www.popthreads.com.

               33.   Upon information and belief, Defendants conduct business under the

name Pop Threads.

               34.   Defendants Gotham City and Garriss individually and collectively

design, market, advertise, promote, sell, and offer for sale for sale at least 45

articles of clothing bearing the VE Marks or a colorable imitation thereof (the

“Infringing Goods”) on their websites, samples of which are provided at Exhibit

D.

               35.   Defendants Gotham City and Garriss individually and collectively

design, market, advertise, promote, sell and offer for sale the Infringing Goods on

Amazon.com, samples of which are provided at Exhibit E.




{H0827418.2}                                       8
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.165 Filed 04/12/21 Page 9 of 29




               36.   On or about January 30, 2020, DVE sent Amazon a takedown notice

pursuant to Amazon’s Terms of Use requesting Amazon to remove all instances

and uses of the Infringing Goods by Defendants on or through Amazon as a result

of Defendant’s blatant infringement of the VE Goods.

               37.   Upon information and belief, such infringement was removed by

Amazon.

               38.   A simple Amazon search of “Pop Threads Vs Everyone” yielded over

1,000 search results over 7 pages with various colors and sizes per item of clothing

(Exhibit E).

               39.   Despite Defendant’s actual knowledge of DVE’s sole and exclusive

ownership and rights in and to the VE Marks, Defendants continue to produce,

design, market, advertise, promote, distribute, sell, and offer for sale the Infringing

Goods on through Amazon and other retail outlets.

               40.   Each such Amazon listing was made or maintained by Defendants

following their receipt of written notice of DVE’s exclusive rights in and to the VE

Marks and Amazon’s removal of the same.

               41.   Upon information and belief, Defendants are designing, marketing,

advertising, promoting, producing, selling, and offering for sale the Infringing

Goods through other retail and wholesale outlets.




{H0827418.2}                                     9
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.166 Filed 04/12/21 Page 10 of 29




               42.   Defendants’ marketing and sales efforts are specifically aimed at the

same target demographic of customers and prospective customers as the DVE

Websites, DVE’s brick and mortar retail outlets, and DVE’s licensees’ websites

and brick and mortar stores.

               43.   Significantly, after DVE’s use and registration of the VE Marks and

with knowledge of DVE’s use and exclusive ownership of the VE Marks, and with

the effect of misrepresenting the source of Defendants’ goods and services,

Defendants adopted and are using Vs Everyone in a manner that is confusingly

similar to the VE Marks, in connection with the advertising, marketing, promotion,

distribution, and sale of the Infringing Goods throughout the world, including the

United States, in the State of Michigan, and this District.

               44.   The Infringing Goods wholly encompass the VE Marks or a colorable

imitation thereof and use a similar font, size, and style of lettering as the VE

Goods.

               45.   Defendants are using the same promotional channels as DVE for the

purpose of promoting and selling the Infringing Goods.

               46.   In multiple constant and continuous intentionally wrongful acts,

Defendants are promoting, marketing, advertising, and selling the Infringing

Goods and retaining all proceeds therefrom without the required permission or

consent from DVE.



{H0827418.2}                                      10
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.167 Filed 04/12/21 Page 11 of 29




               47.   Defendants’ individual and collective promotion, advertising,

marketing and sale of the Infringing Goods is and has been conducted nationally

and internationally.

               48.   Without DVE’s consent, Defendants have produced, promoted,

marketed, advertised, distributed, and sold multiple articles of clothing that wholly

encompass the VE Marks or a colorable imitation thereof.

               49.   Defendants use the VE Marks as a trademark in that they promote,

market, advertise, distribute, and sell the Infringing Goods in addition to causing

consumers to believe that Defendants’ goods are endorsed, sponsored by, or

originate with DVE and the VE Marks.

               50.   As a result of Defendants’ unauthorized use of the VE Marks, DVE

has been forced to inform current and potential customers, licensees, distributors,

endorsers, and others that Defendants and Defendants’ use of the VE Marks are not

related to, or affiliated with, DVE in any way, causing significant strain on the

relationships that DVE has singlehandedly cultivated in the difficult-to-navigate

entertainment and fashion industries.

               51.   Defendants do not have any consent, license, approval, or other

authorization to use the VE Marks or a colorable imitation thereof in connection

with Defendants’ goods and/or services or for any purpose.




{H0827418.2}                                    11
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.168 Filed 04/12/21 Page 12 of 29




               52.   Defendants’ unauthorized use of VE Marks in interstate commerce in

connection with the Infringing Goods and otherwise has caused and is likely to

continue to cause confusion among DVE’s current and potential customers,

licensees, endorsers, and distributors, as well as the loss of goodwill and damage to

the distinction of the VE Marks and ability thereof to function as a source identifier

for DVE’s goods and/or services.

               53.   Such confusion is particularly likely to continue to occur because the

Infringing Goods are marketed in the same manner, in the same channels, and to

the same audience to whom DVE has directed and continues to direct its use of the

VE Marks and sale of the VE Goods.

               54.   Defendants are selling and have sold the Infringing Goods without

consent throughout the United States, the State of Michigan, and this District.

               55.   Defendants’ use of the VE Marks is confusingly similar and/or a

colorable imitation of DVE’s well-known VE Marks, clearly shows the willful

intent of the sophisticated Defendants, each of whom is experienced in branding, to

misrepresent the source of Defendants’ goods and/or services so as to cause

confusion, mistake or to deceive as to Defendants’ connection or association with

DVE and the VE Marks.

               56.   Defendants each continue to financially benefit from such violations

of well-settled federal law.



{H0827418.2}                                       12
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.169 Filed 04/12/21 Page 13 of 29




                                          COUNT I
                              FEDERAL TRADEMARK INFRINGEMENT
                                   UNDER 15 U.S.C. § 1114

               57.   DVE incorporates all foregoing paragraphs as if full restated herein.

               58.   At all times pertinent hereto, DVE has solely and exclusively owned

the right throughout the United States to use, and permit others to use, the VE

Marks.

               59.   DVE demands that Defendants immediately and permanently refrain

from the unauthorized use of VS EVERYBODY ®, EVERYBODY VS ®,

DETROIT VS EVERYBODY®, and other colorable imitations of the VE Marks

that Defendants have used and continue to use in commerce in connection with the

sale, offering for sale, distribution, and advertising of the Infringing Goods and

Defendants’ goods and services.

               60.   Defendants’ actions constitute willful infringement of DVE’s

exclusive rights in and to the VE Marks in blatant violation of 15 U.S.C. § 1114.

               61.   Defendants’ use of the VE Marks or a colorable imitation thereof in a

manner that is confusingly similar to the VE Marks has been and continues to be

done with the intent and result to cause confusion, mistake, and to deceive

customers concerning the source and/or sponsorship of the Infringing Goods and

Defendants’ goods and/or services.




{H0827418.2}                                        13
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.170 Filed 04/12/21 Page 14 of 29




               62.    As a direct and proximate result of Defendants’ conduct, DVE has

suffered irreparable harm to the valuable VE Marks and DVE’s reputation in the

industry.            Unless Defendants are collectively and individually restrained from

further infringement of the VE Marks, DVE will continue to be irreparably

harmed.

               63.    DVE has no adequate remedy at law that will adequately compensate

it for the continued and irreparable harm that it has suffered and will continue to

suffer if Defendants’ acts are allowed to continue.

               64.    As a direct and proximate result of Defendants’ conduct, DVE has

suffered damage to the valuable VE Marks, and other damages, including but not

limited to, Defendants’ profits, in an amount to be proven at trial.

                                 COUNT II
                 FALSE DESIGNATION OF ORIGIN OR SPONSORSHIP,
       FALSE ENDORSEMENT AND FALSE ADVERTISING UNDER 15 U.S.C. § 1125(A)

               65.    DVE incorporates all foregoing paragraphs as if full restated herein.

               66.    At all times pertinent hereto, DVE has solely and exclusively owned

the right to use and permit others to use the VE Marks throughout the United

States.

               67.    Defendants have knowingly used and continue to use in commerce Vs

Everyone and Everyone Vs in at least 45 instances on its website and over one

thousand instances on Amazon, in addition to other various retail outlets, each of



{H0827418.2}                                         14
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.171 Filed 04/12/21 Page 15 of 29




which are confusingly similar to the VE Marks, on and in connection with the

Infringing Goods, the products that Defendants manufacture, create, produce,

advertise, promote, distribute, and sell the services that Defendants render.

Defendants have used the VE Marks knowing that such unauthorized use will

cause confusion with DVE’s internationally distributed VE Goods and the VE

Marks.

               68.   Defendants’ use of the VE Marks or a colorable imitation thereof has

confused and is likely to continue to confuse, mislead, or deceive customers,

purchasers, and members of the general public as to the origin, source,

sponsorship, or affiliation of the Infringing Goods and Defendants’ goods and/or

services, and is likely to cause third parties to believe in error that Defendants, the

Infringing Goods, and Defendants’ goods and/or services have been authorized,

sponsored, approved, endorsed, or licensed by DVE, or that Defendants are in

some way affiliated with DVE, or with the popular worldwide VS EVERYBODY

® and EVERYBODY VS® brands.

               69.   Defendants’ acts constitute false and misleading descriptions, false

advertising, and false designations of the origin and/or sponsorship of the

Infringing Goods and Defendants’ goods and/or services and constitute a violation

of 15 U.S.C. § 1125(a).




{H0827418.2}                                      15
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.172 Filed 04/12/21 Page 16 of 29




               70.   By reason of Defendants’ actions, DVE has suffered irreparable harm

to the valuable VE Marks. Unless Defendants are restrained from their collective

and individual actions, DVE will continue to be irreparably harmed.

               71.   DVE has no remedy at law that will adequately compensate it for the

continued and irreparable harm that has been and will continue to be caused if

Defendants are allowed to continue the wrongful acts of blatant infringement

described herein.

               72.   As a direct and proximate result of Defendants’ conduct, DVE has

suffered damages to its valuable VE Marks and other damages, including but not

limited to, Defendants’ profits, in an amount to be proven at trial.

                                         COUNT III
                            REQUEST FOR DECLARATORY JUDGMENT

               73.   DVE incorporates all foregoing paragraphs as if full restated herein.

               74.   This is a case of actual controversy between the parties regarding the

validity of the VE Marks, DVE’s exclusive ownership of the VE Marks, and

DVE’s exclusive right to use and permit others to use the VE Marks throughout the

United States.

               75.   Upon information and belief, Defendants’ use of the VE Marks is

based on Defendants’ mistaken belief that the VE Marks are not valid, that DVE

does not have exclusive ownership of the VE Marks, and that DVE does not have

the exclusive right to use and permit others to use the VE Marks throughout the

{H0827418.2}                                        16
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.173 Filed 04/12/21 Page 17 of 29




United States.

               76.   This case of actual controversy is based on real and immediate injury

and threat of future injury caused by Defendants’ ongoing use of the VE Marks in

violation of DVE’s rights.

               77.   Resolving this case would serve the objectives of the Declaratory

Judgment Act by resolving the parties’ dispute regarding the validity of the VE

Marks.

                                       COUNT IV
                            COMMON LAW TRADEMARK INFRINGEMENT

               78.   DVE incorporates all foregoing paragraphs as if full restated herein.

               79.   At all times pertinent hereto, DVE has solely and exclusively owned

the right to use and permit others to use the VE Marks throughout the United

States.

               80.   DVE was the first to use the VE Marks in connection with clothing

and apparel. As a result of DVE’s continued use of the VE Marks since 2012, the

VE Marks have become widely known and DVE has become identified in the

public mind and in the entertainment and fashion industries as the creator, owner

and/or licensor of goods and services bearing the VE Marks.

               81.   As a result of DVE’s experience, exceptional services, authorized use

of the VE Marks by celebrities, exclusive licensing and branding initiatives with

international automotive manufacturers, iconic fashion brands, professional sports

{H0827418.2}                                        17
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.174 Filed 04/12/21 Page 18 of 29




teams, the NCAA, and others, the VE Marks and VE Goods have become widely

known and have acquired a worldwide reputation for quality. Moreover, the VE

Marks have become associated with DVE and the VE Goods.

               82.   The VE Marks are distinctive.

               83.   Defendants, with knowledge and intentional disregard of DVE’s

rights, manufactured, advertised, promoted, and sold, and continue to produce,

manufacture, design, advertise, promote, and sell an incredible amount of goods

using Vs Everyone and Everyone Vs, each of which wholly contain synonymous

terms and are confusingly similar to the VE Marks. Such acts by Defendants have

caused and continue to cause confusion as to the source and/or sponsorship of the

Infringing Goods and Defendants’ goods and/or services.

               84.   Defendants’ acts constitute willful infringement of DVE’s exclusive

rights in and to the VE Marks in violation of the common law. By reason of

Defendants’ intentional and blatantly wrongful actions, DVE has suffered

irreparable harm to its valuable VE Marks. Unless Defendants are jointly and

severally restrained from further infringement of the VE Marks, DVE will continue

to suffer irreparable harm.

               85.   DVE has no remedy at law that will adequately compensate him for

the irreparable harm that he has suffered and will continue to suffer if Defendants’

conduct is allowed to continue.



{H0827418.2}                                         18
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.175 Filed 04/12/21 Page 19 of 29




               86.   As a direct and proximate result of Defendants’ conduct, DVE has

suffered damages to the valuable VE Marks and other damages, including but not

limited to, Defendants’ profits, in an amount to be proven at trial.

                                       COUNT V
                              VIOLATION OF THE MICHIGAN
                     CONSUMER PROTECTION ACT [M.C.L. 445.903 ET SEQ.]

               87.   DVE incorporates all foregoing paragraphs as if full restated herein.

               88.   This is a civil action under the Michigan Consumer Protection Act

(the “Act”), M.C.L. 445.903, and for damages, the costs of suit and reasonable

attorneys’ fees pursuant to Section 445.911 of the Act.

               89.   Upon information and belief, Defendants have engaged in certain

unfair and deceptive methods, acts, and practices in the conduct of trade or

commerce.

               90.   Defendants have confusingly and falsely suggested, through the

creation, production, marketing, distribution, sale, and continued use of the

Infringing Goods, that the Infringing Goods and Defendants’ goods are sponsored

or endorsed by DVE through the unauthorized use of the VE Marks or a

confusingly similar colorable imitation thereof.

               91.   DVE has been harmed as a result of this and other activity.

               92.   Defendants have violated the Act and should be enjoined from all

further violations of the Act, be ordered to issue a correction notice, and be



{H0827418.2}                                        19
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.176 Filed 04/12/21 Page 20 of 29




responsible for all actual damages and attorneys’ fees resulting from this violation.

                                        COUNT VI
                     TORTUOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS

               93.    DVE incorporates all foregoing paragraphs as if full restated herein.

               94.    DVE has valid and existing business relationships, and an expectancy

of future business, with his current and future customers, licensees, endorsers, and

distributors.

               95.    Upon information and belief, Defendants are aware of these business

relationships and expectancies.

               96.    Defendants created, produced, distributed, and sold goods bearing the

VE Marks or an unauthorized colorable imitation thereof and have profited from

false, misleading and/or deceptive marketing, advertising, and promotional efforts

using the VE Marks or confusingly similar colorable imitation thereof to further

their own business opportunities and promote the sale of the Infringing Goods and

Defendants’ goods.

               97.    Upon information and belief, Defendants intentionally interfered with

DVE’s business relationships and expectancies thus inducing or causing a breach

or termination of such agreements, strain on relationships, and/or negative impact

on the sale of the VE Goods.

               98.    DVE has been damaged as a result of Defendants’ wrongful and

intentional actions.

{H0827418.2}                                         20
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.177 Filed 04/12/21 Page 21 of 29




               99.   Defendants’ actions were and continue to be made in bad faith and are

willful, wanton, and undertaken with a callous disregard for DVE’s interests and

business relationships.

               100. Punitive damages in this action against Defendants are appropriate to

deter such conduct in the future and to serve the public interest.

                                          COUNT VII
                                      UNJUST ENRICHMENT

               101. DVE incorporates all foregoing paragraphs as if full restated herein.

               102. Defendants have received and obtained substantial gains, advantages,

and benefits by creating the false impression that DVE has endorsed, is affiliated

with, or is the source of the Infringing Goods or Defendants’ goods and/or

services.

               103. It is inequitable and unjust for Defendants to retain those gains,

advantages, and benefits.

               104. Defendants have enriched themselves at the expense and to the

detriment of DVE.

               105. To the extent Defendants inferred a false endorsement of their goods

and services by DVE and through the use of confusingly similar colorable

imitations of the VE Marks, DVE has conferred a benefit upon Defendants.

               106. To the extent that Defendants exploit the Infringing Goods as stated

herein, Defendants have retained such benefit without compensating DVE therefor.

{H0827418.2}                                       21
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.178 Filed 04/12/21 Page 22 of 29




               107. Defendants should not, in equity and good conscience, be permitted to

retain the benefit bestowed upon them by DVE.

               108. As a result of the retention of such benefit, Defendants have been

unjustly enriched and are jointly and severally liable to DVE.

               109. As a result of Defendants unjust enrichment, DVE has incurred and

will continue to incur damages in an amount to be determined at trial, including,

but not limited to Defendants’ profits, plus applicable interest, costs and attorneys

fees.

                                          COUNT VIII
                                 COMMON LAW UNFAIR COMPETITION

               110. DVE incorporates all foregoing paragraphs as if full restated herein.

               111. DVE is the sole and exclusive owner of the VE Marks.

               112. DVE has continuously and exclusively used the VE Marks in

association with the sale and offering for sale of clothing and related goods and

services since as early as July 2012.

               113. Through DVE’s longstanding use of the VE Marks, the VE Marks

have acquired distinctiveness through secondary meaning.

               114. Defendants have used the VE Marks in commerce in association with

the sale and offering for sale of clothing.

               115. Defendants’ use of the VE Marks is commercial in nature and

constitutes a deceptive and unfair business practice.

{H0827418.2}                                       22
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.179 Filed 04/12/21 Page 23 of 29




               116. In using the VE Marks as if it is their own, Defendants have caused a

probability of confusion or misunderstanding as to the source, sponsorship,

approval, or certification of Defendants’ goods.

               117. Defendants’ use of the VE Marks in commerce is likely to confuse the

public.

               118. Defendants have profited from this consumer confusion by diverting

consumers from DVE to Defendants.

               119. Defendant Garriss directly authorized, directed, and participated in

Defendant Gotham City’s infringing activity.

               120. As a result, DVE has suffered monetary damages and a loss of

goodwill associated with its VE Marks.

               121. Consequently Defendants’ use of the VE Marks constitutes a violation

of Michigan unfair competition law.

               122. DVE is entitled to the recovery of Defendants’ profits, DVE’s actual

damages, and the costs of this action.

               123. DVE is also entitled to preliminary and permanent injunctive relief.




{H0827418.2}                                       23
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.180 Filed 04/12/21 Page 24 of 29




                                     DEMAND FOR RELIEF

           WHEREFORE, DVE requests entry of a judgment:

           A.    determining that Defendants have willfully and deliberately violated

           15 U.S.C. § 1114, that DVE has been damaged by such violations, and that

           Defendants are liable to DVE for such violations;

           B.    determining that Defendants have violated 15 U.S.C. § 1125(a), that

           DVE has been damaged by such violations, and that Defendants are liable to

           DVE for such violations;

           C.    declaring that the VE Marks are valid trademarks under United States,

           the State of Michigan, and other applicable law; that DVE is the exclusive

           owner of the VE Marks; that DVE has the exclusive right to use and permit

           others to use the VE Marks; and that DVE holds all other applicable legal

           rights in the VE Marks;

           D.    determining that Defendants have committed common law trademark

           infringement, that DVE has been damaged by such infringement, and that

           Defendants are liable to DVE for common law trademark infringement;

           E.    determining that this case is “exceptional” under 15 U.S.C. § 1117(a)

           and awarding DVE its costs and attorney fees incurred in bringing this

           action;




{H0827418.2}                                   24
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.181 Filed 04/12/21 Page 25 of 29




           F.    preliminarily and permanently issued enjoining Defendants, each of

           Defendants’ respective officers, employees, agents, successors, assigns,

           affiliates, licensees, distributors, advertisers, wholesalers, retailers, and all

           those in active concert and participation with Defendants, and each of them

           who receives notice directly or otherwise of such injunctions, from:

                 i.    using the VE Marks or any trademarks or service marks that are

                       confusingly similar thereto or a colorable imitation thereof in

                       connection with marketing, promoting, advertising and use of

                       any of Defendants’ goods and/or services;

                 ii.   imitating, copying, or making any unauthorized use of the VE

                       Marks or any trademarks or service marks that are confusingly

                       similar thereto or a colorable imitation thereof;

                 iii. importing, manufacturing, producing, distributing, circulating,

                       selling, offering for sale, advertising, promoting or displaying

                       any service or product using any simulation, reproduction,

                       counterfeit, copy, or colorable imitation of the VE Marks;

                 iv. using any simulation, reproduction, counterfeit, copy or colorable

                       imitation of the VE Marks in connection with the promotion,

                       advertisement, display, sale, offer for sale, manufacture,




{H0827418.2}                                     25
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.182 Filed 04/12/21 Page 26 of 29




                        production, circulation or distribution of any product or service;

                        and

                   v.   using any false designation of origin or false description

                        (including, without limitation, any letters, symbols or designs

                        constituting the VE Marks) or performing any act, which can, or

                        is likely to, lead members of the trade or public to believe that

                        any service provided or good manufactured by or on behalf of,

                        distributed or sold by Defendants are in any manner associated or

                        connected with DVE, the VS EVERYBODY ® brand, or are

                        sold, produced, created, licensed, sponsored, endorsed, approved

                        or authorized by DVE;

           G.      directing that Defendants deliver for destruction all products, labels,

           tags, signs, prints, packages, videos, and advertisements in their possession

           or under their control, bearing or using VS EVERYBODY® or any other

           simulation, reproduction, or colorable imitation of the VE Marks and all

           negatives, master audio and visual recordings, storyboards, scripts, outtakes,

           treatments, and other means of making the same, pursuant to 15 U.S.C. §

           1118;

           H.      directing the Defendants and each of their respective agents,

           employees, servants, attorneys, successors, and assigns, and all others in



{H0827418.2}                                     26
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.183 Filed 04/12/21 Page 27 of 29




           privity or acting in concert therewith, to file with this Court, and serve upon

           DVE’s counsel within thirty (30) days after entry of such judgment, a

           written report under oath, setting forth in detail the manner and form in

           which they have complied with such judgment;

           I.    permitting DVE, and/or DVE’s auditors to audit and inspect the

           books, records, and premises of each of the Defendants and each of

           Defendants’ related entities during the course of discovery and for a period

           of six (6) months after entry of final relief in this manner, to determine the

           scope of the Defendants’ past and ongoing use of DVE’s intellectual

           property, including all marketing, advertising, promotion, manufacturing,

           distribution, and sales of the Infringing Goods and products bearing the VE

           Marks or a colorable imitation thereof, as well as Defendants’ compliance

           with the orders of this Court;

           J.    awarding DVE its costs and disbursements incurred in this action,

           including DVE’s reasonable attorneys’ fees;

           K.    awarding DVE its damages trebled or, alternatively, an award of

           Defendants’ wrongful profits trebled, whichever is greater, plus DVE’s costs

           and attorney’s fees, pursuant to 15 U.S.C. § 1117;

           L.    awarding DVE all damages to which it is legally entitled arising out of

           Defendants’ acts;



{H0827418.2}                                    27
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.184 Filed 04/12/21 Page 28 of 29




           M.    requiring Defendants to file with the Court and provide to DVE an

           accounting of all sales and profits realized by each Defendant through the

           use of the VE Marks or colorable imitations thereof;

           N.    awarding DVE interest, including pre-judgment interest on the

           foregoing sums; and

           O.    awarding any other and further relief as the Court may deem just and

           appropriate.

                                          Respectfully submitted,

                                          HERTZ SCHRAM PC

                                          _/s/ Joseph A. Bellanca ______________
                                          Howard Hertz (P26653)
                                          Joseph A. Bellanca (P71649)
                                          Matthew J. Turchyn (P76482)
                                          Attorneys for Plaintiff
                                          1760 S. Telegraph Road, Suite 300
                                          Bloomfield Hills, MI 48302
                                          (248) 335-5000
                                          hhertz@hertzschram.com
                                          jbellanca@hertzschram.com
                                          mturchyn@hertzschram.com
Dated: April 9, 2021




{H0827418.2}                                   28
Case 2:21-cv-10798-SJM-KGA ECF No. 4, PageID.185 Filed 04/12/21 Page 29 of 29




                                  DEMAND FOR JURY

           Plaintiff, Detroit Vs Everybody, LLC, demands a trial by jury for all issues

so triable.

                                          Respectfully submitted,

                                          HERTZ SCHRAM PC

                                          _/s/ Joseph A. Bellanca _______________
                                          Howard Hertz (P26653)
                                          Joseph A. Bellanca (P71649)
                                          Matthew J. Turchyn (P76482)
                                          Attorneys for Plaintiff
                                          1760 S. Telegraph Road, Suite 300
                                          Bloomfield Hills, MI 48302
                                          (248) 335-5000
                                          hhertz@hertzschram.com
                                          jbellanca@hertzschram.com
Dated: April 9, 2021




{H0827418.2}                                    29
